Case 20-51079-tnw         Doc 106      Filed 06/23/21 Entered 06/23/21 15:05:18        Desc Main
                                      Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

IN RE:

TEW LP                                                                      CASE NO. 20-51079
                                                                            CHAPTER 11
         DEBTOR IN POSSESSION



              ORDER APPROVING SETTLEMENT WITH THE
    CUSTOMS AND TAX ADMINISTRATION OF THE KINGDOM OF DENMARK
     (SKATTEFORVALTNINGEN) PURSUANT TO BANKRUPTCY RULE 9019



         This matter having come before the Court on the Debtors’ Motion for Approval of

Settlement pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Motion”);

the Court finds that adequate notice of the Motion has been given; it appearing that no objections

have been filed or any timely objections are being overruled; and the Court being otherwise

sufficiently advised and having considered the Motion and the record in this case;

              IT IS HEREBY ORDERED AND ADJUDGED as follows:

         1.      The Motion is GRANTED in all respects, and the Settlement Agreement is

AUTHORIZED and APPROVED.

         2.      The SKAT Claim (as defined in the Motion) are hereby ALLOWED as unsecured,

Class 7 claims under the Debtors’ Plan and any such further amended plan submitted by the Debtor

to the Court. The Debtor is hereby authorized to execute, deliver, implement and fully perform any

and all obligations, instruments, documents and papers and to take any and all actions necessary to

consummate the Settlement Agreement and comply with the terms of the Settlement Agreement.

         3.      This is a final order.
      Case 20-51079-tnw               Doc 106            Filed 06/23/21 Entered 06/23/21 15:05:18     Desc Main
                                                        Document      Page 2 of 2



                Tendered by:

                DELCOTTO LAW GROUP PLLC

                /s/ Dean A. Langdon, Esq.
                KY Bar No. 40104
                200 North Upper Street
                Lexington, KY 40507
                Telephone: (859) 231-5800
                Facsimile: (859) 281-1179
                dlangdon@dlgfirm.com
                COUNSEL FOR THE DEBTORS
                /Pleadings/SKAT Rule 9019 Order V1 20210608.docx




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                    Signed By:
                                                                    Tracey N. Wise
                                                                    Bankruptcy Judge
                                                                    Dated: Wednesday, June 23, 2021
                                                                    (tnw)
